             Case 3:17-bk-30864                   Doc 24   Filed 06/11/19 Entered 06/11/19 10:17:52                              Desc Main
                                                           Document     Page 1 of 2


Fill in this information to identify your case:

Debtor 1                      Randy LaVarnia

Debtor 2                      Mary-Lee LaVarnia
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF OHIO

Case number                                                                                              Check if this is:
(If known)
                                                                                                          An amended filing
                                                                                                          A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                              Not employed
       employers.
                                             Occupation            Assembler                                  Homemaker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Navistar Inc.

       Occupation may include student        Employer's address
                                                                   2701 Navistar Drive
       or homemaker, if it applies.
                                                                   Lisle, IL 60532

                                             How long employed there?         4

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        4,656.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$        4,811.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      9,467.00           $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 3:17-bk-30864             Doc 24       Filed 06/11/19 Entered 06/11/19 10:17:52                                  Desc Main
                                                        Document     Page 2 of 2

Debtor 1     Randy LaVarnia
Debtor 2     Mary-Lee LaVarnia                                                                    Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      9,467.00       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.     $         2,255.00       $               0.00
      5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00       $               0.00
      5c.    Voluntary contributions for retirement plans                                  5c.     $           560.00       $               0.00
      5d.    Required repayments of retirement fund loans                                  5d.     $            96.46       $               0.00
      5e.    Insurance                                                                     5e.     $           166.83       $               0.00
      5f.    Domestic support obligations                                                  5f.     $             0.00       $               0.00
      5g.    Union dues                                                                    5g.     $            70.00       $               0.00
      5h.    Other deductions. Specify:                                                    5h.+    $             0.00 +     $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,148.29       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          6,318.71       $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.     $                 0.00   $               0.00
      8b. Interest and dividends                                                           8b.     $                 0.00   $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.     $           394.00       $               0.00
      8d. Unemployment compensation                                                        8d.     $             0.00       $               0.00
      8e. Social Security                                                                  8e.     $             0.00       $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            394.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              6,712.71 + $           0.00 = $           6,712.71
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $           6,712.71
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: Debtors do not reasonably anticipate any increase or decrease in income to occur within the year
                             following this filing except that overtime work is likely to substantially decreased




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
